Citation Nr: 1220923	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disorder (claimed as vision impairment). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In that rating decision, the RO denied the Veteran's claim for service connection for vision impairment. 

The Board has remanded the matter on appeal twice to the RO (via the Appeals Management Center (AMC)) for additional development.  In June 2010, the Board instructed the RO/AMC to obtain outstanding records of VA treatment and to provide the Veteran with another VA eye examination to determine the nature and etiology of the Veteran's eye disorder.  When the matter returned to the Board in August 2011, the Board found that the report of a July 2010 VA examination failed to address the issue of aggravation of a pre-existing vision impairment and the matter was remanded again in order to obtain a supplemental VA medical opinion.  

The Board acknowledges that during the course of this appeal, the Veteran's complaints of vision impairment have been variously diagnosed.  The Board is cognizant of the Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which states that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that a preliminarily review of the case at hand shows that Clemons is applicable here.  As such, other related diagnoses, as identified by medical professionals, will be considered as part of the Veteran's current claim on appeal.


FINDINGS OF FACT

1.  Myopia and uncorrected visual acuity measured at 20/300, bilaterally, were noted on the Veteran's March 1966 examination prior to entrance into service. 

2.  Myopia is a congenital or developmental defect and is not a disability for VA compensation purposes. 

3.  The competent evidence does not demonstrate that the Veteran's myopia was subjected to a superimposed disease or injury which created additional disability.

4.  The competent evidence of record clearly and unmistakably shows that Veteran's pre-existing vision impairment did not increase in severity beyond the natural progress of the disease during his period of active military service.  

5.  The preponderance of the competent evidence is against a finding that the Veteran has any current eye disorder that is etiologically related to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011); VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in July 2004 that addressed some of the elements concerning his claim for service connection for vision impairment.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In an October 2006 notice letter, VA informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the October 2006 notice was sent after the initial adjudication, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the October 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was re-adjudicated and an April 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA also has obtained medical opinions, dated in October 2005, July 2010, and October 2011, on whether the Veteran's eye disorder(s) was caused and/or aggravated by his periods of service.  

The Board remanded the matter in June 2010 to the RO/AMC for additional development, including a new VA examination in order to obtain a medical opinion to determine nature and etiology of the Veteran's claimed vision impairment.  On review of the findings contained in the report of a June 2010 examination, the Board found that the June 2010 medical opinion was incomplete because the examiner failed to address the matter of whether the Veteran's pre-existing eye disorder was aggravated by his period of service.    

In August 2011, the Board remanded the matter in order to obtain a supplemental medical opinion.  An October 2011 VA supplemental medical opinion is on file and a copy of this opinion has been sent to the Veteran.  The October 2011 VA examiner addressed the issue of aggravation and he provided a comprehensive statement in support of his conclusions.  The Board finds that the medical opinions of record are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's August 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 C.F.R. § 3.306.

Myopia (nearsightedness) is a refractive disorder.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.  The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365

Here, the Veteran claims that he has current eye problems that began in service and have gotten progressively worse ever since.  

A review of the Veteran's service treatment records reveals that vision impairment was clearly noted upon his March 1966 examination prior to entry into service.  The report shows that the Veteran was diagnosed with myopia and his uncorrected vision measured at 20/300 bilaterally, which was adjusted to 20/20 with corrective lenses.  The Veteran's uncorrected vision continued to measure at 20/300 bilaterally, on examination in August 1966, but at the time of a January 1967 service examination, his uncorrected vision had decreased to 20/400, bilaterally.  Subsequent service treatment records show that the Veteran was treated throughout December 1967 for conjunctivitis, and the Veteran reported at the end of that month that he was experiencing blurry vision and photophobia.  The Veteran was also treated in February 1970 for an eye infection.  

Upon separation in June 1970, the Veteran was diagnosed with defective visual acuity, corrected by lenses, not considered disabling.  In that report, the Veteran's uncorrected vision continued to measure at 20/400 bilaterally, which were corrected to 20/20 with corrective lenses. 

Post-service VA treatment records show that the Veteran sought treatment for his current eye condition beginning in January 2005, the symptoms of which include decreased night vision, photopsias and decreased color vision.  Subsequent VA treatment records show that the Veteran's eye problems have been variously diagnosed to include: cataracts, optic nerve pallor, thin retinal nerve fiber layer of an unknown etiology, thick corneas, macular thinning in both eyes, low-tension glaucoma, cortical changes, compound myopic astigmatism with presbyopia, photopsia, macular dystrophy, color plate abnormalities, possible optic neuropathy and mild temporal pallor.

In October 2005, the Veteran was provided with a VA eye examination to determine the nature and etiology of his claimed vision impairment.  In the examination report, the October 2005 VA examiner provided a possible diagnosis of an early variant of retinitis pigmentosa azoor or another RPE photoreceptor dysfunction.  The VA examiner also noted that he suspected the Veteran had glaucoma.  The VA examiner opined that both of these conditions were less likely than not related to the Veteran's conjunctivitis during service.  The VA examiner noted that the Veteran's claims file was unavailable for review.

In June 2010, the Board remanded this matter in order to obtain any outstanding medical evidence and to request a VA examination with opinion that would serve two purposes:  to identify the nature of the Veteran's eye condition(s); and to provide a medical opinion as to the likelihood that any current eye disorder is related to service.

In July 2010, the Veteran was afforded another VA examination.  In the examination report, the examiner noted that he reviewed the medical records and the claims folder in conjunction with the examination report.  Clinical testing revealed that the Veteran had uncorrected distance vision measured at 20/600, bilaterally, which was corrected to 20/50 in the left eye and to 20/40 in the right eye with corrective lenses; and he had uncorrected near vision measured at 20/30, bilaterally. The examiner diagnosed the Veteran with macular dystrophy, possibly cone rod.  The examiner noted that macular dystrophies are hereditary in nature and not related to specific environmental or work-related exposure.  The age of onset of macular dystrophy was considered variable and ranged from the first or second decade of life to the fifth or sixth decade of life depending on the genetic penetrance.   The VA examiner concluded that it was less likely than not that the Veteran had a current eye disorder that was in any way related to his period of military service.  

When the matter returned in August 2011, the Board determined that the July 2010 VA examiner failed to address the issue of aggravation of the pre-existing eye disorder.  The Board again remanded the matter and instructed the RO/AMC to ask the examiner who conducted the July 2010 examination to provide a supplemental medical opinion.  Specifically, the Board instructed the VA examiner to discuss the significance of the decrease in the Veteran's uncorrected vision between his entrances into service to his separation from service.  

A September 2011 VA ophthalmology consult report noted that the Veteran had decreased visual acuity since 1970 of an unknown etiology, which was currently stable.  The fundus examination was only remarkable for foveal hypoplasia, which was consistent with myopic fundus.  Diagnoses were mild cataracts and high myopia.  

In October 2011, the VA examiner, who conducted the July 2010 VA examination, provided a supplemental medical opinion on the issue of aggravation of a pre-existing eye disorder.  The report shows that the VA examiner had review the claims folder.  He opined that the decrease in uncorrected vision during the Veteran's period of service was not due to a "superimposed injury or event," but rather, it demonstrates a natural progression of the currently diagnosed eye disorder, notably myopia.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a bilateral eye disorder must be denied. 

At the outset, the Board notes that the Veteran's diagnosed myopia/refractive error is developmental in nature and there is no evidence of an inservice superimposed eye injury that aggravated his developmental defect.  38 C.F.R. §§ 3.303(c), 4.9.  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, there is no medical evidence or opinion even suggesting that such aggravation occurred in this case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The Board acknowledges that the service treatment records do in fact show that the Veteran's vision decreased from 20/300 to 20/400 between March 1966 and January 1967.  However, the October 2011 VA supplemental medical opinion shows that such a decrease in visual acuity was a result of the natural progression of the disease.  There is no indication that such a decrease is related to an inservice superimposed disease or injury.  This decrease in visual acuity was demonstrated prior to the Veteran suffering from conjunctivitis in December 1967 and an eye infection in February 1970.  The level of the Veteran's vision impairment remained stable between the January 1967 service examination and his June 1970 separation examination.  The evidence of record fails to show that Veteran's myopia grew worse as a result of a superimposed injury or disease (conjunctivitis and/or eye infection) during the Veteran's period of service.  There is also no medical opinion linking any additional in-service or post-service myopia to either the December 1967 conjunctivitis or February1970 eye infection, or any other event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The Board has considered the Veteran's own assertion that he incurred additional eye disability as a result of his service.  The Board finds that the Veteran's assertions regarding medical diagnoses and opinions as to etiology of medical conditions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Here, the Veteran does not have the required medical expertise to determine whether this was an additional disability, because such a finding is first demonstrated through the medical interpretations of results of clinical and laboratory testing that would not be capable of lay observation.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).   

Moreover, the record does contain medical evidence that weighs heavily against the Veteran's claim.  Specifically, the VA examiner in the October 2011 supplemental medical opinion report concluded that the inservice decrease of the Veteran's uncorrected vision was a natural progression of the inservice and current diagnosed myopia.  The Board finds it pertinent that there is no other medical opinion to the contrary.  Therefore, the Board finds that service connection for myopia/refractive error may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90.  The Veteran's current myopia does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   

In addition, to the extent that the Veteran has any other current eye disorder that may cause visual impairment, such as cataracts, glaucoma, macular dystrophy, or possible optic neuropathy, the evidence simply fails to establish that such disorder is in any way related to the Veteran's active military service. 

Again, the Board notes that the evidence of record shows that the Veteran had uncorrected visual acuity measured at 20/300, bilaterally, noted on his March 1966 entrance into service.  Hence, the Veteran's vision was not in sound condition at induction, and thus he is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111; see also Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Therefore, the issue in this case is whether the Veteran's preexisting vision impairment was aggravated by service.  38 U.S.C.A. § 1153.

Again, while the service treatment records do reflect that a decrease in the Veteran's visual acuity during his period of service, there is no indication of record that such decrease demonstrated a worsening beyond the natural progress of an eye condition.  

Also, even though the Veteran asserts that his vision has progressively worsened since his period of service, the Board finds it pertinent that the record does not reflect that he sought any eye care until April 2005.  At that time, the Veteran complained of a recent onset of a further decline in his vision impairment with difficulty seeing at night and identifying colors.  Indeed, the earliest treatment records regarding the Veteran's recent decline in vision comes in 2006, more than 30 years after his separation from service.  This evidence strongly weighs against a finding that the Veteran's pre-existing vision was aggravated beyond the natural progression of the disease.  

None of the VA treatment records indicates a possible etiology for the Veteran's reports of decreased visual acuity since 1970.  See June 2006 and September 2011 VA treatment record reflecting "unknown etiology" for decreased visual acuity.  The only medical opinion of record that addresses the question of aggravation is the negative medical opinion contained in the October 2011 supplemental medical opinion.  The VA examiner clearly ruled that the decrease in the Veteran's visual acuity was due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

There is no medical evidence showing that any of the Veteran's other current eye disorders had an onset during his period of service.  See 38 C.F.R. § 3.303.  The evidentiary gap between the Veteran's active service and the earliest medical evidence of his current eye problems weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Moreover, the only pertinent medical opinions of record weigh against the Veteran's claim that any of his current eye disorders are related to his period of service.  The October 2005 VA examiner opined against a link between the Veteran's current vision problems and glaucoma and his inservice conjunctivitis.  Also, June 2010 VA examiner found that the Veteran's vision impairment due to macular dystrophy was hereditary in nature and was not related to any environmental or work-related experience, including his period of service.  

Essentially, the record lacks any medical evidence establishing a possible relationship between the Veteran's current eye disorders and his period of active service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson, supra.  The Veteran is competent to speak to his perceived loss of vision.  However, he lacks the medical knowledge necessary to competently state that any of his current eye diagnoses is related to any injury or disease that he might have incurred during his period of service.  

The Veteran's assertion that his current diagnosed eye disorders are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed eye disorders are related to his period of active service, his reported onset of recent eye problems occurred well beyond his period of service.  Furthermore, his current diagnosed eye disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau, 492 F. 3d at 1372.  As such, the Veteran is not competent to address etiology in the present case. 

For all the foregoing reasons, the Board finds that the claim for service connection for an eye disorder must be denied.  The Veteran's myopia is a congenital disorder and there is no evidence of additional disability due to a superimposed inservice injury or disease.  In addition, the evidence clearly demonstrates that the Veteran's pre-existing vision impairment had not worsened beyond the natural progression of the underlying disease.  See the October 2011 VA supplemental medical opinion.  Also, the preponderance of the medical evidence is against a finding that any current eye disorder is related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for an eye disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


